Citation Nr: 0707837	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  02-10 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle strain.

2.  Entitlement to service connection for hypertensive 
vascular disease.

3.  Entitlement to an initial rating in excess of 10 percent 
for internal derangement of the right knee, with mild 
degenerative changes.

4.  Entitlement to an initial rating in excess of 10 percent 
for internal derangement of the left knee, with mild 
degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from March 1984 to 
August 1986.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  During the pendency of the appeal, the claims 
folder was transferred to the Cleveland, Ohio, RO due to 
relocation of the veteran.

The veteran testified at a video-conference hearing before 
the undersigned Veterans Law Judge (VLJ) of the Board in 
September 2006.  The transcript of that proceeding is of 
record.  

This case was previously before the Board in March 2004 and 
March 2006, wherein the veteran's claims were remanded to 
ensure due process and for additional development of the 
record.  The case has been returned to the Board for 
appellate consideration.

Unfortunately, further development of the evidence is 
required concerning the veteran's claim of entitlement to 
service connection for hypertensive vascular disease and his 
claims of entitlement to increased initial disability ratings 
for his service-connected internal derangement of the right 
and left knee.  So, for the reasons discussed below, these 
claims are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

There has been no demonstration, by competent medical 
evidence of record that the veteran has residuals of a right 
ankle strain that are causally or etiologically related to 
his service in the military.


CONCLUSION OF LAW

Residuals of a right ankle strain were not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1131, 
5103A, 5107(b (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of March 2004 and June 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate his claims for service connection and of his and 
VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claims.

The March 2004 and June 2004 letters failed to discuss the 
law pertaining to the assignment of a disability rating or an 
effective date in compliance with Dingess/Hartman.  However, 
because the instant decision denies the veteran's claim for 
service connection for residuals of a right ankle strain, no 
disability rating or effective date will be assigned.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim has been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel records, reports 
of VA and private post-service treatment, and reports of VA 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of his claims, including 
a transcript of the veteran's testimony before the 
undersigned VLJ.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  In particular, the veteran 
testified at his aforementioned hearing before the 
undersigned VLJ that, although he has sought treatment at VA 
Medical Centers (VAMC) in Phoenix and Cleveland, he had not 
received any treatment at either VAMC for his right ankle.  
(September 20006 hearing transcript (tr.) at page (pg.) 9.)  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

The Board finds that the preponderance of the evidence is 
against the claim for service connection for residuals of a 
right ankle strain, so this claim must be denied.  38 C.F.R. 
§ 3.102.  

There is no indication that the veteran complained of a right 
ankle strain at any time while in service, or that he 
received treatment for any right ankle abnormality.  While 
the Board acknowledges that the veteran was treated in April 
1984 for a left ankle strain, there is no indication he 
injured his right ankle.  Likewise, his separation 
examination report showed a normal clinical evaluation of the 
veteran's lower extremities and musculoskeletal system.  The 
absence of any relevant complaints or objective clinical 
findings during his service or at separation examination is 
very probative and given a lot of weight and credibility 
because this was at a time contemporaneous to the events 
in question.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 
155-56 (1996).

Moreover, there is no objective evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service in 1986 and the initial diagnosis.  In 
fact, the medical evidence of record indicates that the 
veteran did not have relevant complaints or receive treatment 
for his right ankle until his first VA examination in May 
2001.  That was nearly 15 years after his military service 
ended.  See Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology).

Furthermore, none of the veteran's post-service evaluation 
and treatment records contain a medical opinion indicating 
his right ankle disorder is a consequence of his service in 
the military.  The Board acknowledges that the May 2001 VA 
examiner found that the veteran had residuals of a right 
ankle strain, but points out that the VA examiner based this 
finding on the veteran's unsupported allegation of a right 
ankle strain in service and x-ray findings of possible post-
traumatic osteoarthritis of the medial right tibiotalar joint 
of the right ankle, and not on the actual record of what 
occurred in service, as would have been demonstrated by a 
review of the entire claims file.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a bare transcription of lay 
history, unenhanced by any additional medical comment, does 
not constitute competent medical evidence).  The veteran's 
unsubstantiated assertions cannot summarily be accepted as 
fact.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(the presumption of credibility is not found to "arise" or 
apply to a statement of a physician based on a factual 
premise or history as related by the veteran).  

As such, there is no evidence that he developed a right ankle 
disorder during or as a result of his service in the 
military.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his right ankle disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. 
App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current conditions at issue 
to that symptomatology.  Id.  Because of this, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against his claim, in turn, meaning the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not; rather, mostly 
evidence against the claim, so it must be denied.  38 C.F.R. 
§ 3.102.


ORDER

Service connection for residuals of a right ankle strain is 
denied.




REMAND

A review of the claims file shows that the RO obtained the 
veteran's treatment records from the VA Medical Center (VAMC) 
in Phoenix, Arizona, dated through December 2004.  
Nonetheless, the veteran testified at his video-conference 
hearing before the undersigned VLJ that he had sought 
treatment at the VAMC in Cleveland since that time.  The 
veteran testified that he had sought treatment for his 
hypertension and his bilateral internal derangement of the 
knees.  (Tr. at pgs. 7, 11, 15-16.)

These additional records may contain important medical 
evidence or confirmation of the veteran's assertions.  VA 
must make a "reasonable effort" to obtain these and other 
relevant records.  If the RO did make a reasonable effort to 
obtain all of the veteran's VA medical treatment records, but 
they were unavailable, there is no specific indication in the 
file that these records do not exist or that further attempts 
to obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) 
(West 2002).  

As VA has a duty to request all available and relevant 
records from Federal agencies, including VA medical records, 
another search must be made for any additional VA medical 
records that might be available for consideration in 
this appeal.  38 C.F.R. § 3.159(c)(2), (c)(3) (2006).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within the VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim.  

A review of the claims file reveals that, in light of the 
Dingess/Hartman decision, the March 2004 and June 2004 VCAA 
notifications letter regarding the veteran's claims of 
entitlement to service connection for hypertensive vascular 
disorder and to increased initial disability evaluations for 
his internal derangements of the right and left knees are 
insufficient.  While the Board acknowledges that the veteran 
was apprised as to the first three elements of a service 
connection claim in these letters, as well as the evidence 
necessary to substantiate a claim for an increased disability 
rating, these letters did not inform him that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, nor has he 
received an explanation as to the type of evidence necessary 
to establish an effective date in the event his claims were 
granted.  Therefore, the Board finds that the claims must be 
remanded for compliance with the VCAA and recent case law.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice letter which advises the 
veteran that a disability rating and an 
effective date will be assigned in the 
event of award of any benefit sought on 
appeal.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Obtain complete records of the 
veteran's treatment at the VAMC in 
Cleveland, Ohio from December 2004 to the 
present.  If these records are unavailable, 
simply do not exist, or further attempts to 
obtain them would be futile, document this 
in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

3.  The RO should consider all additional 
evidence received since issuance of the 
most recent SSOC, in July 2005, and 
readjudicate the issues on appeal.  If any 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


